DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yu et al (see attached pages of Approaching Charge Balance in Organic Light-Emitting Diodes by Tuning Charge Injection Barriers with Mixed Monolayers).

Regarding claim 1, Yu et al discloses an organic light emitting device (OLED) comprising electrodes, a hole control layer, a light emitting layer and an electron control layer. Specific attention is directed to Page 425 Figure 1 of the reference which discloses an OLED comprising an ITO layer (first electrode), a self-assembled mono layer (SAM) on the first electrode, a hole transporting layer (HTL), i.e. a hole control layer, on the SAM, a light emitting layer, i.e. Alq3, on the HTL layer, an electron injection layer (EIL), i.e. an electron control layer, on the light emitting layer, and a second electrode (Al) on the EIL. 
The SAM is formed from 1-butylphosphonic acid (BPA) and 4,4,4-trifluro-1-butyl-phosphonic acid (FPA) (Page 425). 1-butylphosphonic acid has the following formula:

    PNG
    media_image1.png
    118
    215
    media_image1.png
    Greyscale
,
corresponding to recited Formula 1, where X is a phosphonic acid group, Y is H, and the integer n is four (4).

Regarding claim 2, Yu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the BPA is bonded to the surface of the ITO substrate, i.e. first electrode (Page 426). From this disclosure it is clear that X in recited Formula 1, i.e. phosphonic acid is bonded to the ITO electrode, and therefore Y, i.e. H is adjacent to the hole transporting layer (HTL), i.e. a hole control layer as recited in the present claims.

In light of the above, it is clear that Yu et al anticipates the presently recited claims.

Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sharma et al (see attached pages of Stabilization of the Work Function of Iridium Tin Oxide Using Organic Surface Modifiers in Organic light emitting Diodes) as evidenced by Bardecker et al (see attached pages of Self-assembled Electroactive Phosphonic Acids on ITO: Maximizing Hole Injection in Polymer Light Emitting Diode).

Regarding claim 1, Sharma et al discloses an organic light emitting diode comprising in order to stacking ITO (first electrode), a modifier layer, -NPD, i.e. a hole transporting or hole control layer, CBP:Ir, i.e. a light emitting layer, BCP, i.e. an electron transporting or electron 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
corresponding to recited Formula 1, where the group X is a phosphonic acid group, Y is hydrogen, and the integer n is eight (8).
The reference does not disclose that the modifier layer is a self-assembled monolayer. However, the reference discloses that the ITO surface was dipped in phosphonic acid. To that end attention is directed to Scheme 1 on Page 3965 of Bardecker et al which discloses that phosphonic acid bonds to ITO surface forming a self-assembled monolayer. Furthermore Scheme 1 in Bardecker et al discloses that the phosphonic acid bonds to the ITO substrate with phosphonic acid group bonded to the ITO surface.

Regarding claim 2, Sharma et al as evidenced by Bardecker et al teaches all the claim limitations as set forth above. As discussed above, Sharma et al discloses that the ITO surface was dipped in phosphonic acid. To that end attention is directed to Scheme 1 on Page 3965 of Bardecker et al which discloses that phosphonic acid bonds to ITO surface forming a self-assembled monolayer. Thus, Sharma et al discloses that X, i.e. the phosphonic acid group, is bonded to the first electrode and Y, i.e. H, is adjacent to the hole control layer as recited in the present claims.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (US 2002/0179898).

Regarding claim 1, Marks et al discloses an organic light emitting diode comprising electrodes, a hole control layer, a light emitting layer, and an electron transport layer (Abstract and Figure 5B). Specific attention is directed to Figure 5B which discloses an ITO layer (a first electrode), a hole transport layer (HTL), i.e. a hole transport layer, and an electron transport layer (ETL), i.e. an electron control layer, and a Mg:Al electrode (a second electrode) ([0014]). In Figure 5B, the light emitting layer is formed at the interface of the HTL and ETL layer ([0044]). Figure 5B further discloses a self-assembled layer, i.e. a mono the layer of phenyl siloxane formed between the ITO and HTL layer. In Figure 5B the monolayer comprises a plurality of siloxane molecules bonded to the first electrode and the arylamine hole transporting compound. The siloxane in Figure 5B, does not correspond to the organic molecules given by Formula 1 as recited in claim 1.  However, the siloxane is but one embodiments and attention is directed to Figure 2C which discloses the following diarylamine:

    PNG
    media_image3.png
    239
    541
    media_image3.png
    Greyscale
,
where the groups R5-R8 are disclosed as H or a dialkyldialkoxysilyl having 1 to 6 carbon atoms (Column 2 Lines 55-63). Thus, the disclosure of the reference encompasses the compound:

    PNG
    media_image4.png
    108
    203
    media_image4.png
    Greyscale
,
where the groups X1-X4 are C1-6. Thus, X2 corresponds to the recited group –(CH2)6-Y, where Y is H and the recited integer n is six (6), and the recited group X is silane group, i.e. Si(X2)(X3)(X4).
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Marks et al teaches all the claim limitations as set forth above. From Figure 2C, it is clear that the recited group X in Formula 1 is bonded to the first electrode, and the group Y is adjacent to, i.e. bonded to the hole control layer, i.e. bonded to the amine compound given in Figure 2C.

Regarding claim 3, Marks et al teaches all the claim limitations as set forth above. As discussed above Figure 2C of the reference discloses the hole transporting compound:

    PNG
    media_image5.png
    151
    337
    media_image5.png
    Greyscale
,
where the groups R5-R8 are dialkyldialkoxy silyl groups having 1 to 6 carbon atoms. Given that the reference discloses that the compound can have dialkyldialkoxy groups having 1 to 6 carbon atoms, it is clear that the alkoxy and alkyl chains do not have to have the same length. Thus, the organic molecules can have tails, i.e. different alkyl tails that are different lengths from each other as recited in the present claim.

Regarding claim 5, Marks et al teaches all the claim limitations as set forth above. As discussed above Figure 2C of the reference discloses the hole transporting compound:

    PNG
    media_image5.png
    151
    337
    media_image5.png
    Greyscale
,
where the groups R5-R8 are dialkyldialkoxy silyl groups bonded to the phenyl rings. Thus, in the compound above, the group Y in recited formula 1 can considered to be a phenyl group, i.e. the phenyl group of the hole transporting compound.

Regarding claim 6, Marks et al teaches all the claim limitations as set forth above. As discussed above Figure 2C of the reference discloses the hole transporting compound:

    PNG
    media_image5.png
    151
    337
    media_image5.png
    Greyscale
.
This compound corresponds to the recited anisotropic compound in which the length of the compound (from left to right) is a long axis which is different from the short axis (from top to bottom).From the discussion above, it is clear that the group Y in recited Formula 1 bonded to the anisotropic compound

Regarding claim 7, Marks et al teaches all the claim limitations as set forth above. As discussed above Figure 2C of the reference discloses the hole transporting compound:

    PNG
    media_image5.png
    151
    337
    media_image5.png
    Greyscale
.
When the groups R6-R8 are H, the group R5 is bonded to the surface to the electrode and from Figure 5B, of the reference it is clear that the long axis of the compound is orthogonal to the a surface of the first electrode as recited in the present claim.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 4 would be allowable over the “closest” prior art Marks et al (US 2002/0179898), Yu et al (see pages of Approaching Charge Balance in Organic Light-Emitting Diodes by tuning Charge Injection Barriers with Mixed Monolayers), Bardecker et al (see pages of Self-assembled Electroactive Phosphonic Acids on ITO: Maximizing Hole Injection in Polymer Light Emitting Diodes), and Sharma et al (see pages of Stabilization of the Work Function of Iridium Tin Oxide Using Organic Surface Modifiers in Organic light emitting Diodes), for the following reasons:

Marks et al discloses an organic light emitting diode comprising electrodes, a hole control layer, a light emitting layer, and an electron transport layer. Figure 5B discloses a self-assembled layer. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Yu et al discloses an organic light emitting device (OLED) comprising electrodes, a hole control layer, a light emitting layer and an electron control layer. Page 425 Figure 1 of the reference discloses an OLED comprising an ITO layer (first electrode), a self-assembled mono layer (SAM) on the first electrode, a hole transporting layer (HTL), i.e. a hole control layer, on the SAM. The SAM is formed from 1-butylphosphonic acid (BPA) and 4,4,4-trifluro-1-butyl-

Bardecker et al discloses the mechanism by which phosphonic acids bond to an ITO surface (Page 3965 – Scheme 1). However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Furthermore, Bardecker et al discloses an organic light emitting device (OLED) comprising electrodes, a hole control layer, a light emitting layer and an electron control layer. Figure 5 of the reference discloses an OLED comprising an ITO layer (first electrode), a self-assembled monolayer (SAM) on the ITO layer. The SAM is formed from Ph-Aa, i.e. phenyl phosphonic acid - 

    PNG
    media_image6.png
    177
    186
    media_image6.png
    Greyscale
or
TPA-PA, i.e. triphenylamine phosphonic acid – 

    PNG
    media_image7.png
    256
    200
    media_image7.png
    Greyscale
, or
TPD-3, i.e.

    PNG
    media_image8.png
    322
    476
    media_image8.png
    Greyscale
.
However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Sharma et al discloses an organic light emitting diode comprising in order to stacking ITO (first electrode), a modifier layer, -NPD, i.e. a hole transporting or hole control layer, CBP:Ir, i.e. a light emitting layer, BCP, i.e. an electron transporting or electron control layer, and LiF/Al, a second electrode (Page 163308-2, Figure 1). The modifier layer is formed from FOPA, i.e. tridecafluorooctylphosphic acid. The reference discloses that the ITO surface were dipped in phosphonic acid. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Given that Marks et al, Yu et al, Bardecker et al, and Sharma et al do not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10, it is clear that Marks et al, Yu et al, Bardecker et al, and Sharma et al, either alone or in combination do not disclose the organic light emitting device as required by claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767